Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 11, 13, 14, 15, 18, 19, 20, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161068 (hereinafter referred as “Greene”), in view of US 2005/0067164 (hereinafter referred as “Ke”).
Regarding claims 1-6, 19, 20, 23 and 24, Greene teaches a method for inhibiting the formation and deposition of silica and silicate compounds in a water system; the method includes adding to the water system a relatively low molecular weight organic, anionic polymer (silica scale inhibitor); the polymer comprises  
In example 2 (paragraphs [0042]-[0044]) discloses addition of 20 ppm of silica scale inhibitor in an aqueous system. A specific example in the prior art which is within a claimed range anticipates the range. See MPEP2131.03.I. Also refer Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art."
Greene also teaches that the scale inhibiting polymer may be combined with one or more corrosion inhibitors, one or more other scale inhibitors, one or more fluorescent tracers, one or more water treatment polymers, one or more polyalkoxy compounds, or any other suitable adjunct or additional component. Any such adjuncts may be part of an existing program to which the invention becomes an additional component or program. In alternative embodiments, such adjuncts may be added simultaneously or sequentially with the polymers of the invention (refer [0028]). Greene further adds that “the polymers of this invention may be combined with other water treating agents. For example, the polymers may be used with water treatments, such as those used to inhibit corrosion and those treatments used to disperse or prevent scale formation of 
Ke discloses that to prevent the formation of zinc sulfide or iron sulfide scales, one preferred approach is to treat the zinc bromide brine with a zinc sulfide and iron sulfide scale inhibitor during well completion, and further adds that polymeric scale inhibitors, such as sodium salt of acrylamido-methyl propane sulfonate/acrylic acid copolymer (AMPS/AA), phosphinated maleic copolymer (PHOS/MA) or sodium salt of polymaleic acid/acrylic acid/acrylamido-methyl propane sulfonate terpolymers (PMA/AMPS), are also effective scale inhibitors to control ZnS scale [0004]. Therefore, Ke establishes that use of AA/AMPS copolymer is well known in the art as sulfide scale inhibitors. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Combining prior art elements according to known methods to yield predictable results. In this instance one of ordinary skill in the art would have had a reasonable expectation of success in using copolymer of AA/AMPS to inhibit sulfide scale in the composition of Greene because Ke discloses that it is known in the art to use copolymers of AA/AMPS for sufide scales. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or 
Discovering optimum concentration of sulfide scale inhibitor would have been obvious to one of ordinary skill in the art to achieve desired effectiveness of the scale inhibitor. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 11 and 13, 
Regarding claim 15, the limitations of claim 15 are substantially same as claim 1 except the limitation reciting injecting a composition into a wellbore. Green in view of Ke teaches limitations of claim 1 as set forth above. Ke teaches that the composition is pumped into a wellbore.
Regarding claim 22, Ke teaches that the composition is pumped into a wellbore. The depth at which the composition is pumped obviously depends on depth of the wellbore. Selection of depth of the injection location would have been an obvious matter of choice to one of ordinary skill in the art to provide the composition at the location that is desired in the wellbore.
Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Amjad as applied to claim 1 above, and further in view of US 2003/0052303 (hereinafter referred as “Buentello”).
Regarding claim 7, modified Greene teaches limitations of claim 3 as set forth above. Modified Greene does not disclose that the alkoxylated monomer is AAE-10. However, Buentello discloses that copolymer of acrylic acid and AAE-10 is known in the art of methods of inhibiting formation and deposition of scale forming moieties in aqueous systems (Refer abstract, [0048], [0049]). Selection of known material for a known purpose would have been an obvious matter of design choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 10 and 17, modified Greene teaches limitations of claims 1 and 15 as set forth above. Greene further discloses that the copolymer comprises AA Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Greene further discloses that the monomer units in these co-polymers can be ratioed from 90:10 to 10:90, respectively. Preferably, the ratio of the monomer units are between 40:60 and 60:40, respectively. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ratio through routine experimentation because Greene establishes that it is known in the art to have a ratio ranging from 90:10 to 10:90.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Ke as applied to claims 1 and 15 above, and further in view of US 4650591 (hereinafter referred as “Boothe”).
Regarding claims 9 and 15, 
Boothe teaches a scale inhibitor composition comprising 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid; and 15 to 25%, by weight, of 2-acrylamido-2-methylpropyl phosphonic acid or 2-methacrylamido-2-methylpropylphosphonic acid (abstract). Therefore, Boothe establishes that it is known in the art to use AA and AMPS in a range of 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid. 
Modified Greene and Boothe are analogous inventions in the art of scale inhibitors comprising AA/AMPS. It would have been obvious to one of ordinary skill in the art to use known amounts of polymers in the composition to prepare effective inhibitors. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Ke as applied to claims 1 and 15 above, and further in view of Us 2016/0185636 (hereinafter referred as “Musale”).
Regarding claim 18, modified Greene teaches limitations of claim 1 as set forth above. Greene teaches that the silica scale inhibitor comprises a copolymer with an average molecular weight ranging from about 5000 – 200,000 [0015]. Ke does not disclose that the AA/AMPS copolymer has a molecular weight ranging from about 1000 Da to 100,000 Da.
Musale teaches a scale inhibitor composition comprising a copolymer of AA-AMPS, wherein the copolymer has weight average molecular weight of about 1000 to about 100000 Da. Therefore, Musale establishes that it is known in the art to use the 
Modified Greene and Musale are analogous inventions in the art of scale inhibitor compositions. One of ordinary skill in the art would have had a reasonable expectation of success in using the copolymer of AA-AMPS having weight average molecular weight of about 1000 to about 100000 Da in the composition of modified Greene because Musale indicates that it is known in the art to use the copolymer at claimed molecular weight range.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/28/21, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over US 2012/0161068 (hereinafter referred as “Greene”), in view of Selection and Application of Deposit Control Polymers as Iron Stabilization Agents in Industrial Water Treatment Programs, Association of Water Technologies, Inc. 19th Annual Convention & Exposition, November 7 to 10, 2007, The Broadmoor Hotel Colorado Springs, Colorado (hereinafter referred as “Amjad”), and claim 15 under 35 U.S.C. 103 as being unpatentable over US 2012/0161068 (hereinafter referred as “Greene”), in view of Selection and Application of Deposit Control Polymers as Iron Stabilization Agents in Industrial Water Treatment Programs, Association of Water Technologies, Inc. 19th Annual Convention & Exposition, November 7 to 10, 2007, The Broadmoor Hotel Colorado Springs, Colorado (hereinafter referred as “Amjad”), and US 5403493 (hereinafter referred as “Mouche”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a combination of Greene and US 2005/0067164 (hereinafter referred as “Ke”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PRANAV N PATEL/Primary Examiner, Art Unit 1777